United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOREST SERVICE, Hot Springs, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-575
Issued: August 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 15, 2013 appellant filed a timely appeal from the July 20, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on March 11, 2012.
FACTUAL HISTORY
On March 14, 2012 appellant, then a 55-year-old forestry technician, filed a traumatic
injury claim alleging that on March 11, 2012 he sustained an injury to his lower back, neck and

1

5 U.S.C. § 8101 et seq.

ribs when he was involved in a motor vehicle accident in the performance of duty. He did not
stop work.
By letter dated March 22, 2012, OWCP advised appellant that additional factual and
medical evidence was needed. Appellant was requested to provide dates of examination and
treatment, a history of injury given by her to a physician, a detailed description of any findings,
the results of all x-rays and laboratory tests, a diagnosis and course of treatment followed and a
physician’s opinion supported by a medical explanation as to how the reported work incident
caused the claimed injury. OWCP explained that the physician’s opinion was crucial to his
claim and allotted appellant 30 days within which to submit the requested information.
On March 11, 2012 the employing establishment issued appellant a Form CA-16
authorizing treatment at Blue Ridge Regional Hospital. On March 13, 2012 Dr. Rebecca Brooks,
a Board-certified family practitioner and emergency department physician at Blue Ridge
Regional Hospital, provided emergency room discharge instructions for low back pain. She
prescribed medication and advised no heavy lifting or twisting until he was examined by his
physician. A March 13, 2012 lumbar spine x-ray read by Dr. Bryon A. Dickerson, a Boardcertified radiologist to whom appellant was referred by Dr. Brooks, revealed grade 1
spondylolisthesis L3-4 possibly related to a pars defect, multilevel facet osteoarthritis, right S1
joint, degenerative joint disease (DJD) and negative acute bony abnormality.
By decision dated April 27, 2012, OWCP denied appellant’s claim on the grounds that
the medical evidence was insufficient to establish that appellant’s condition was caused by his
employment.
On May 8, 2012 appellant requested reconsideration and submitted additional evidence.
In a March 16, 2012 disability certificate, Dr. Joseph J. Antinori, Board-certified in family
medicine, cleared appellant to return to work on March 16, 2012 with “no significant
limitations.” In a report also dated March 16, 2012, he noted that appellant was in a motor
vehicle accident on March 11, 2012 in which he had neck and low back pain with light bruising.
Dr. Antinori noted that appellant was doing well. He diagnosed lumbago, spondylosis site and
degenerative disc disease. Dr. Antinori advised that most of appellant’s pain seemed to be
related to his deceleration injury. OWCP also received copies of previously submitted reports.
By decision dated July 20, 2012, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA3 and that an injury was sustained in the performance of duty.4 These
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

2

are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
ANALYSIS
Appellant alleged that he sustained an injury in the performance of duty on March 11,
2012 when he was involved in a motor vehicle accident in the performance of duty. There is no
dispute that he was involved in a motor vehicle accident on March 11, 2012. OWCP found that
the first component of fact of injury, the claimed incident, occurred as alleged.
However, the medical evidence is insufficient to establish the second component of fact
of injury, that the employment incident caused an injury. The medical reports of record do not
establish that a motor vehicle accident on March 11, 2012 caused a personal injury. The medical
evidence contains no firm diagnosis, no rationale and no explanation of the mechanism of injury.
Appellant provided reports dated March 16, 2012 from Dr. Antinori. In a separate report
also dated March 16, 2012, Dr. Antinori noted that appellant was engaged in a motor vehicle
accident and diagnosed lumbago and spondylosis of unspecified site, without mention of
myelopathy. He also noted DJD and opined that most of appellant’s pain seemed to be related to
his deceleration injury. The Board has held that a diagnosis of “pain” does not constitute the
basis for the payment of compensation.8 The Board further notes that there is no opinion
explaining how any of these conditions such as DJD would be related to the March 11, 2012
incident. Medical reports not containing rationale on causal relation are entitled to little
probative value and are generally insufficient to meet an employee’s burden of proof.9 In his
March 16, 2012 disability certificate, Dr. Antinori merely advised that appellant could return to
work without significant limitations. He did not offer an opinion on causal relationship.
Medical evidence which does not offer any opinion regarding the cause of an employee’s

5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id.

8

John L. Clark, 32 ECAB 1618 (1981).

9

To meet his or her burden of proof in establishing an injury in the performance of duty, a claimant must submit
medical evidence on causal relationship between a diagnosed injury and the employment incident. The Board has
held that medical evidence must be in the form of a reasoned opinion by a qualified physician based on a complete
and accurate factual and medical history. Thomas L. Agee, 56 ECAB 465 (2005).

3

condition is of limited probative value on the issue of causal relationship.10 Consequently, the
Board finds that this evidence is insufficient to establish appellant’s claim.
Dr. Brooks’ March 13, 2012 discharge report is also insufficient to establish the claim as
she did not address how the March 11, 2012 motor vehicle accident caused or contributed to an
injury. Similarly, Dr. Dickerson’s March 13, 2012 x-ray report is insufficient as it did not
contain an opinion regarding the cause of any diagnosed conditions. For these reasons, appellant
has not established that the March 11, 2012 employment incident caused or aggravated a specific
injury.
On appeal, appellant submitted new medical evidence. However, the Board has no
jurisdiction to review this evidence for the first time on appeal.11
The Board notes that where, as in this case, an employing establishment properly
executes a Form CA-16 which authorizes medical treatment as a result of an employee’s claim
for an employment-related injury, it creates a contractual obligation, which does not involve the
employee directly, to pay the cost of the examination or treatment regardless of the action taken
on the claim.12 Although OWCP adjudicated appellant’s claim of injury, it did not address the
issue of reimbursement pursuant to this Form CA-16.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury in the performance of duty.

10

Michael E. Smith, 50 ECAB 313 (1999).

11

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

12

D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300, 10.304.

4

ORDER
IT IS HEREBY ORDERED THAT the July 20, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 20, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

